Co Oo ST DN nH Be WY HY

Ny NY NY NY YY NY NY NY NOOR RR RE REO REO EEO RESO
oa DH mn FF WY KH CO CO AAD nA F&F WY NY KF OS

 

 

Case 2:21-mj-00072-BAT Document1 Filed 02/08/21 Page 1 of 8

The Honorable Brian A. Tsuchida

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) CASE NO. MJ21-072
)
Plaintiff, ) COMPLAINT for VIOLATION
) 18 U.S.C. § 2252(a)(4)(B)
V. )
)
DAKOTA NASIATKA, )
)
Defendant. )
)

 

BEFORE, The Honorable Brian A. Tsuchida, United States Chief Magistrate Judge, U. S.
Courthouse, Seattle, Washington.
COUNT 1
(Possession of Depictions of Minors Engaged in Sexually Explicit Conduct)
Beginning at a time unknown, but no later than May 2019, at Seattle, within the

Western District of Washington, and elsewhere, the Defendant, DAKOTA NASIATKA,
did knowingly possess matter that contained visual depictions the production of which
involved the use of minors engaging in sexually explicit conduct, and the visual
depictions were of such conduct, that had been mailed and shipped and transported in and
affecting interstate and foreign commerce by any means, including by computer, and

which had been produced using materials that had been mailed and shipped and

COMPLIANT - 1 UNITED STATES ATTORNEY

. ; 7 700 Stewart Street, Suite 5220
United States v. Nasiatka Seattle, Washington 98101-1271

(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NY YY NY NY NY NOOR RR RE REO REO EEO RESO
oa DH mn FF WY KH CO CO AAD nA F&F WY NY KF OS

 

 

Case 2:21-mj-00072-BAT Document1 Filed 02/08/21 Page 2 of 8

transported in and affecting interstate and foreign commerce by any means, including by
computer, and the images of child pornography involved include images of a
prepubescent minor and a minor who had not attained 12 years of age.
All in violation of Title 18, United States Code, Section 2252(a)(4)(B) and
2252(b)(2).

And the Complainant states that this Complaint is based on the following
information:

I, Curtis Crowder, being first duly sworn on oath, depose and say:

I. INTRODUCTION

l. I am a Special Agent (SA) with the U.S. Department of Homeland Security,
Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI),
assigned to the Seattle, Washington, field office. I have been an agent with HSI since
2003. HSI is responsible for enforcing the customs and immigration laws and federal
criminal statutes of the United States. As part of my duties, I investigate criminal
violations relating to child exploitation and child pornography, including the production,
distribution, receipt, and possession of child pornography and material involving the
sexual exploitation of minors in violation of 18 U.S.C. §§ 2251, 2252, and 2252A. lama
graduate of the Federal Law Enforcement Training Center (FLETC) HSI Special Agent
Training Program and have received further specialized training in investigating child
pornography and child exploitation crimes. I have also had the opportunity to observe and
review examples of child pornography (as defined in 18 U.S.C. § 2256(8)). I have
participated in the execution of previous search warrants that involved child exploitation
and/or child pornography offenses and the search and seizure of computers and other
digital devices. | am a member of the Seattle Internet Crimes Against Children Task
Force and work with other federal, state, and local law enforcement personnel in the
investigation and prosecution of crimes involving the sexual exploitation of children.

COMPLIANT - 2 UNITED STATES ATTORNEY

* ; 4 700 Stewart Street, Suite 5220
United States v. Nasiatka Seattle, Washington 98101-1271

(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NY YY NY NY NY NOOR RR RE REO REO EEO RESO
oa DH mn FF WY KH CO CO AAD nA F&F WY NY KF OS

 

 

Case 2:21-mj-00072-BAT Document1 Filed 02/08/21 Page 3 of 8

2. As further detailed below, based on my investigation and the investigation
of other law enforcement officers, I believe there is probable cause to conclude that
DAKOTA NASIATKA has committed the violation described above. In particular, the
investigation has uncovered substantial evidence that DAKOTA NASIATKA possessed
child pornography on or before May 23, 2019.

3. The facts set forth in this complaint are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience.

4. Because this complaint is offered for the limited purpose of establishing
probable cause, I list only those facts that I believe are necessary to support such a
finding. I do not purport to list every fact known to me or others because of this

investigation.

Il. SUMMARY OF INVESTIGATION

5. In October 2020, Homeland Security Investigations (HSI) Seattle,
Washington, received the Seattle Police Department’s (SPD) investigative reports,
information, and evidence regarding DAKOTA NASIATKA. A review of the
information and evidence revealed that DAKOTA NASIATKA committed the crime of
Possession of Depictions of Minors Engaged in Sexually Explicit Conduct RCW
9.68A.070.

6. A criminal history records check of DAKOTA NASIATKA showed he was
charged on December 21, 2010, with Gross Sexual Imposition in Fairfield, Ohio. On
January 21, 2011, in Butler County Juvenile Court, DAKOTA NASIATKA pled guilty to
the sexual offense of Gross Sexual Imposition. The victim identified in that case was
three years old and NASIATKA was fifteen years old.

COMPLIANT - 3 UNITED STATES ATTORNEY

* ; 4 700 Stewart Street, Suite 5220
United States v. Nasiatka Seattle, Washington 98101-1271

(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NYY NY NY NY NY NR RR Re RE REO REO ESE EES
ao a DH nN FF WY KF CO CO AA Dn F&F WY NY KF OS

 

 

Case 2:21-mj-00072-BAT Document1 Filed 02/08/21 Page 4 of 8

7. On July 2, 2019, Detective Schendel of the Bellevue Police Department
(BPD) was assigned to investigate a CyberTip provided by the National Center for
Missing and Exploited Children (NCMEC). On or about May 2019, Facebook reported
to NCMEC via CyberTip number 49866942 one of its subscribers, identified as
DAKOTA NASIATKA, had shared an image containing depictions of a minor engaging
in sexually explicit conduct with another Facebook subscriber via Facebook Messenger
on May 23, 2019 at 17:57:57 hours UTC!. The recipient of the image was later believed
to be NASIATKA’s girlfriend.

8) Facebook reported that the image was uploaded from Internet Protocol (IP)
address 2607:f690:f3a:b3 le:cbed:fb11:3012:619c. An internet Geo Lookup search of IP
address 2607:f690:f3a:b3 le:cbed:fb11:3012:619c listed T-Mobile as the registrant.

9) On July 30, 2019, BPD Detective Schendel obtained King County Superior
Court search warrants, requesting information from T-Mobile pertaining to IP address
2607:f690:f3a:b3 le:cbed:fb1 1:3012:619c on 05-23-2019 at 17:57:57 UTC and IP address
2607:f690:8368:e5f:ef0b:46d4:8aac:949f on 04-24-2019 at 22:34:21 UTC. On August 7,
2019, T-Mobile responded, showing on 05-23-2019 at 17:57:57 UTC, IP address
2607:f690:f3a:b3 le:cbed:fb11:3012:619c was being used by subscriber DAKOTA
NASIATKA at an address in Lake Forest Park, King County, Washington.

10) Detective Schendel searched Department of Licensing (DOL) records and
determined DAKOTA J. NASIATKA had updated his address information in August of
2019. DAKOTA J. NASIATKA moved from the Lake Forest, WA address to an
apartment in Seattle, Washington.

11) Washington State Employment Security Department records showed
DAKOTA J. NASIATKA as an employee at a furniture store and a restaurant in King
County, Washington.

 

' UTC, or Coordinated Universal Time, is the primary time standard used in the world and is calculated to be within

1 second of mean solar time at 0° longitude.
COMPLIANT - 4 UNITED STATES ATTORNEY
. ; 4 700 Stewart Street, Suite 5220
United States v. Nasiatka Seattle, Washington 98101-1271
(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NY YY NY NY NY NOOR RR RE REO REO EEO RESO
oa DH mn FF WY KH CO CO AAD nA F&F WY NY KF OS

 

 

Case 2:21-mj-00072-BAT Document1 Filed 02/08/21 Page 5 of 8

12) Due to NASIATKA residing and working in Seattle, WA, the case was
reassigned to SPD Detective Nichols on September 20, 2019.

13) Detective Nichols viewed the child pornography image provided in the
CyberTip and believed it depicts the sexual exploitation of minors as outlined in RCW
9.68A. Her description was as follows:

File 91sej5vyte044swg52588050_304442946884428 6442653971399049216_n.jpg:
The image depicts Child 1, who appears to be a toddler, leaning over the edge of bed,
facing away from the camera. Only the legs and the buttocks and anus of Child 1 is
depicted. Another female, who is Caucasian with blonde hair and whose face is partially
visible but it is unclear if it is an adult or pubescent minor, is positioned to the right of
Child 1. This female is kneeling over the edge of the bed and is using both hands to hold
onto the toddler’s buttocks and spread the toddler’s buttocks checks as another female
child (Child 2), who appears to be from toddler age to six or seven years old (only her
bare back is visible to the camera angle), appears to be holding a purple object near the
toddler’s vagina and/or anus, as if Child 2, who is closest to the camera, is a Caucasian
female with light brown/dark blonde hair that appears to fall below her shoulders. There
is a fourth female (Child 3) whose face is not visible, who is wearing a black bra who
appears to be a pubescent minor. Child 3 is leaning over the edge of the bed and appears
to be looking at the toddler’s anus/vagina area. The image appears to be small and low
quality. The bed in the photo appears to have a pattern blanket/bedspread on it with a red
silk bed skirt. The carpet on the floor is also floral patterned.

14) Detective Nichols conducted a Seattle Police Records Management inquiry
and located a Dakota Joseph NASIATKA, date of birth: XX-XX-1995 residing at the
same apartment in Seattle, Washington identified in DOL records.

15) In CyberTip number 49866942, Facebook provided a subscriber profile
picture, for the NASIATKA’s Facebook account. Detective Nichols compared the
profile picture to the Washington Department of Licensing photo for DAKOTA
NASIATKA and she determined the photos were of the same subject.

COMPLIANT - 5 UNITED STATES ATTORNEY

. ; 7 700 Stewart Street, Suite 5220
United States v. Nasiatka Seattle, Washington 98101-1271

(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NY YY NY NY NY NOOR RR RE REO REO EEO RESO
oa DH mn FF WY KH CO CO AAD nA F&F WY NY KF OS

 

 

Case 2:21-mj-00072-BAT Document1 Filed 02/08/21 Page 6 of 8

16) On November 7, 2019, Detective Nichols met with the resident manager for
the apartment complex where NASIATKA resided. The resident manager confirmed
NASIATKA lived at the address along with his girlfriend.

17) On November 15, 2019, Detective Nichols obtained a residential search
warrant for NASIATKA’s address from the Honorable Catherine Schaffer of King
County Superior Court.

18) On November 19, 2019, the search warrant was executed at NASIATKA ‘s
apartment. NASIATKA was not present at the time but his girlfriend was present. The
following electronic devices were seized at the Subject Premises:

a) LG Cell Phone

b) Apple A1288 iPod

) Hitachi HDD

d) Seagate HDD

e) Samsung SSD

f) Apple A1661 Cell Phone

19) DAKOTA NASIATKA was located at his job, where he was interviewed
and his cell phone, a Samsung Galaxy A20, that was in his possession was seized.
DAKOTA NASIATKA denied sending child pornography to his girlfriend and denied
viewing child pornography.

20) A forensic review was conducted of the seized devices. Detective located
90 images and 50 videos of child pornography on NASIATKA’s cell phone, the Samsung
Galaxy A20. On December 31, 2019, the images and videos were submitted to the Child
Victim Identification Program (CVIP) at NCMEC. NCMEC identified approximately 16
image files, 14 video files and a total of 27 files of identified series child victims.

21) Anexamination of the cell phone belonging to NASIATKA’s girlfriend
was conducted. The following search terms were found in the search history: “erotic

baby pics,” “young teen sex,” “PTHC [preteen hardcore],” “top 100 CP [child

COMPLIANT - 6 UNITED STATES ATTORNEY

* ; 4 700 Stewart Street, Suite 5220
United States v. Nasiatka Seattle, Washington 98101-1271

(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NYY NY NY NY NY NR RR Re RE REO REO ESE EES
ao a DH nN FF WY KF CO CO AA Dn F&F WY NY KF OS

 

 

Case 2:21-mj-00072-BAT Document1 Filed 02/08/21 Page 7 of 8

pornography] sites;” and “young teen sex.”” NASIATKA admitted to having used his
girlfriend’s phone but denied knowledge of the search terms.

22) On March 2, 2020, SPD Detective Nichols was assigned to investigate
CyberTip #59128790 provided by NCMEC. On November 8, 2019, the chat app Discord
Inc. reported to NCMEC via CyberTip 59128790 one of its users, Screen/User Name:
Anku# 1990 with the name “Dakota nasiatka [sic],” had uploaded an image containing
depictions of a minor engaging in sexually explicit conduct on 11-07-2019 at 23:39:39
UTC. Detective Nichols viewed the image and believed it depicts the sexual
exploitation of minors as outlined in RCW 9.68A. Her description of the image is as
follows:

The image is a continuously looping .gif file depicting a child, who is

approximately one to two years old due to their size, being held down on the

buttocks by an adult female’s hands while an adult male is penetrating the child’s
anus with his erect penis. It is unclear whether the child is a male or female.

23) During a forensic examination of NASIATKA’s cell phone, a review of the
phone’s contacts showed the email address used by the Discord user under the name
Dakota Nasiatka. The above described .gif image reported in the CyberTip #59128790
was not located on DAKOTA NASIATKA’s cell phone.

/I/
///
/I/

COMPLIANT - 7 UNITED STATES ATTORNEY

* ; 4 700 Stewart Street, Suite 5220
United States v. Nasiatka Seattle, Washington 98101-1271

(206) 553-7970
Co Oo ST DN nH Be WY HY

Ny NY NY NYY NY NY NY NY NR RR Re RE REO REO ESE EES
ao a DH nN FF WY KF CO CO AA Dn F&F WY NY KF OS

 

 

Case 2:21-mj-00072-BAT Document1 Filed 02/08/21 Page 8 of 8

Il. CONCLUSION
Based on the above facts, I believe that there is probable cause to conclude that

DAKOTA NASIATKA committed the offense(s) charged in this Complaint.

Digitally signed by CURTIS

CURTIS CROWDER crowoer

Date: 2021.02.05 10:48:52 -08'00'

 

CURTIS CROWDER, Complainant,
Special Agent

Department of Homeland Security
Homeland Security Investigations

The above-named agent provided a sworn statement attesting to the truth of the
contents of the foregoing affidavit and complaint, the Court hereby finds that there is
probable cause to believe the Defendant committed the offenses set forth in the

Complaint.

DATED this x May of February, 2021.

 

The Honorable Brian A. Tsuchida
United States Chief Magistrate Judge

COMPLIANT - 8 UNITED STATES ATTORNEY

* ; 4 700 Stewart Street, Suite 5220
United States v. Nasiatka Seattle, Washington 98101-1271

(206) 553-7970
